Citation Nr: 1035164	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-23 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD) with depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel

INTRODUCTION

The appellant is a veteran who had active service from August 
1969 to July 1971. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which increased the rating for PTSD with depression 
from 30 percent to 50 percent disabling.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a videoconference hearing from the RO in June 2010.  A 
transcript of the hearing has been associated with the claims 
file.  At the hearing, the Veteran submitted additional private 
medical evidence and waived his right to have the RO initially 
consider this evidence.  See 38 C.F.R. §§ 20.800; 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

The Veteran last underwent a VA psychiatric examination in June 
2009.  He testified during his June 2010 Board hearing that his 
service-connected psychiatric symptomatology had worsened and 
become more severely disabling since the June 2009 VA 
examination.  The Veteran should be given an opportunity to 
undergo a contemporaneous VA examination to assess the current 
nature, extent and severity of his service-connected PTSD.  See 
38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested 
whenever VA determines there is a need to verify the current 
severity of a disability, such as when the evidence indicates 
there has been a material change in a disability or that the 
current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 
(1995).

Moreover, the AMC/RO should obtain and associate with the claims 
file all outstanding treatment records prior to the examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names, addresses and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, that treated the 
Veteran for his service-connected PTSD with 
depression since July 2007.  Those records 
not already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  

If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to that 
effect should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be afforded a VA 
psychiatric examination to evaluate the 
severity of his PTSD with depression.  All 
indicated tests and studies are to be 
performed, and a comprehensive social, 
educational and occupational history are to 
be obtained.  Prior to the examination, the 
claims folder and a copy of this remand must 
be made available to the psychiatrist or 
psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The examination must 
be conducted following the protocol in VA's 
Review Examination for Posttraumatic Stress 
Disorder and VA's Worksheet for Mental 
Disorders Examination.

The psychologist or psychiatrist should also 
provide an opinion as to the impact of PTSD 
with depression on the Veteran's ability to 
work, and should explain the rationale for 
all opinions given.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent, must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4.  After the development requested above has 
been completed to the extent possible, the 
RO/AMC should again review the record.  The 
RO/AMC should consider whether referral for 
extraschedular consideration is indicated in 
this case.  

If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to 
the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


